[Cite as In re Zion, 2011-Ohio-4159.]


                                            Court of Claims of Ohio
                                               Victims of Crime Division
                                                                      The Ohio Judicial Center
                                                            65 South Front Street, Fourth Floor
                                                                         Columbus, OH 43215
                                                                 614.387.9860 or 1.800.824.8263
                                                                            www.cco.state.oh.us



IN RE: RICHARD J. ZION


RICHARD J. ZION

            Applicant


 Case No. V2011-60018

Commissioners:
Randi M. Ostry, Presiding
Susan G. Sheridan
E. Joel Wesp

ORDER OF A THREE-
COMMISSIONER PANEL

          {¶1}On July 28, 2010, the applicant, Richard Zion, filed a compensation
application as the result of a criminal incident which occurred on July 17, 2010. On
October 26, 2010, the Attorney General issued a finding of fact and decision. The
Attorney General determined that the applicant had met all the necessary jurisdictional
requirements in order to qualify to receive an award of reparations. The applicant was
granted an award of reparations in the amount of $387.00, which represented
reimbursement of medical expenses. On November 5, 2010, the applicant submitted a
request for reconsideration requesting reimbursement of additional medical expenses.
On December 20, 2010, the Attorney General rendered a Final Decision finding no
reason to modify its initial decision.
          {¶2}On November 24, 2010, the applicant filed a supplemental compensation
application. On December 21, 2010, the Attorney General issued a finding of fact and
decision concerning the supplemental compensation application.              The Attorney
General determined the applicant did not incur any additional economic loss that was
not reimbursable from a readily available collateral source. On January 3, 2011, the
Case No. V2011-60018                   - 2 -                              ORDER


applicant filed a notice of appeal from the December 21, 2010 Final Decision of the
Attorney General. Hence, a hearing was held before this panel of commissioners on
March 16, 2011 at 10:35 A.M.
Case No. V2011-60018                     - 3 -                                ORDER


        {¶3}Assistant Attorney General Ashon McKenzie appeared on behalf of the
state of Ohio. The applicant did not appear at the hearing.
        {¶4}The Attorney General made a brief statement for this panel’s consideration.
The Attorney General stated that the applicant sought reimbursement for a $23.89 bill
incurred at Lucas County Emergency Physicians.       However, the Attorney General’s
investigation revealed that this bill should be recouped from Medicaid, a readily
available collateral source. The Attorney General asserted if this expense is not fully
recouped it would be the appropriate subject for a supplemental compensation
application.
        {¶5}The applicant also submitted a bill in the amount of $63.76 from Biomet.
However, this bill was not considered since it was submitted after the Attorney
General’s decision of December 21, 2010. Accordingly, that bill should be the subject
of a supplemental compensation application. Whereupon, the hearing was concluded.
        {¶6}From review of the case file and upon careful consideration of the argument
presented at the hearing, we find the applicant has failed to prove by a preponderance
of the evidence that he incurred any unreimbursed allowable expense. Therefore, the
December 21, 2010 decision of the Attorney General is affirmed.
        IT IS THEREFORE ORDERED THAT
        {¶7}1)    The December 21, 2010 decision of the Attorney General is
AFFIRMED;
        {¶8}2) This claim is DENIED and judgment is rendered for the state of Ohio;
Case No. V2011-60018                                - 4 -                            ORDER


            {¶9}3) Costs are assumed by the court of claims victims of crime fund.




                                                      _______________________________________
                                                      RANDI M. OSTRY
                                                      Presiding Commissioner



                                                      _______________________________________
                                                      SUSAN G. SHERIDAN
                                                      Commissioner



                                                      _______________________________________
                                                      E. JOEL WESP
                                                      Commissioner

ID #I:\VICTIMS\2011\60018\V2011-60018.wpd\DRB-tad
        A copy of the foregoing was personally served upon the Attorney General and
sent by regular mail to Lucas County Prosecuting Attorney and to:


Filed 7-22-11
Jr. Vol. 2279, Pgs. 129-131
Sent to S.C. Reporter 8-19-11